Citation Nr: 1337838	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  08-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for supracondylar fracture, right knee.

3.  Entitlement to a compensable rating for a fracture, left clavicle.

4.  Entitlement to a compensable rating for a fracture, right ulna.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was previously before the Board in January 2012, at which time the Board remanded it for additional development.  The requested development on the increased rating issues has been completed, and the claim is properly before the Board for appellate consideration.  Additional development is needed on the issue of service connection for a low back disability.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for a VA examination pertaining to his claim for a disability rating in excess of 10 percent for supracondylar fracture, right knee.

2.  Without good cause, the Veteran failed to report for a VA examination pertaining to his claim for a compensable evaluation for a fracture, left clavicle.

3.  Without good cause, the Veteran failed to report for a VA examination pertaining to his claim for a fracture, right ulna.




CONCLUSIONS OF LAW

1.  The Veteran's claim for a disability rating in excess of 10 percent for supracondylar fracture, right knee, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2013).

2.  The Veteran's claim for a fracture, left clavicle, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2013).

3.  The Veteran's claim for a compensable evaluation for a fracture, right ulna, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims decided herein, letters dated in October 2006 and November 2006 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With respect to the duty to assist in this case, service treatment records and VA treatment records have been obtained and associated with the claims file.  It is also noted that given the disposition of the Veteran's increased rating claims due to the Veteran failing to report to a VA examination without good cause, as discussed below, obtaining additional VA treatment records would not be affect the outcome.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Analysis

The Veteran did not appear for a March 2007 VA examination.  The regulations provide that when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member, etc.  The Veteran's September 2007 Notice of Disagreement and his representative's November 2011 informal hearing presentation state that the Veteran missed the examination due to illness.  In January 2012 the Board found that there had been good cause for the Veteran missing the March 2007 examination and remanded the claim in order for the Veteran to be scheduled for a new examination, for which the Veteran did not appear in February 2012.  

Neither the Veteran nor his representative have indicated why the Veteran missed the February 2012 VA examination or argued that he had good cause for missing the examination, including in the October 2013 informal hearing presentation.  Furthermore, the Veteran and his representative have not indicated that he missed the examination due to not receiving notice of it.  See Kyhn v. Shinseki, --- Vet. App. (Oct. 22, 2013) (2013 WL 5730571).  Therefore, the Board does not find that there was good cause for the Veteran missing the February 2012 examination and the claims must therefore be denied.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  

As set forth above, in connection with his claim for increased evaluations for supracondylar fracture, right knee; fracture, left clavicle; and fracture, right ulna, the Veteran was scheduled for a VA examination in February 2012.  He failed to attend the examination scheduled on his behalf, and good cause has not been shown for his failure to report for the VA examination.  Thus, in accordance with 38 C.F.R. § 3.655, his claims for increased ratings are denied.


ORDER

A rating in excess of 10 percent for supracondylar fracture, right knee, is denied.

A compensable rating for a fracture, left clavicle, is denied.

A compensable rating for a fracture, right ulna, is denied.


REMAND

VA treatment records from October 2001 to November 2001 and from January 2006 to May 2007, as well as some additional imaging results, have been associated with the claims file.  Also of record is a summary of all appointments from the North Florida/South Georgia Veterans Health System (Gainesville) that shows that treatment began in October 2001 and indicates that much of the Veteran's VA treatment records have not been associated with the claims file.  Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a federal agency.  38 C.F.R. § 3.159(c)(2).  Therefore, the complete VA treatment records as related to the Veteran's low back complaints should be sought.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA records relating to any treatment for low back complaints.  These apparently date from 2001, and thereafter, with the indicated VA facility being the North Florida/South Georgia Veterans Health System (Gainesville).  

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


